Citation Nr: 0534463	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  00-06 773	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include under the provisions of 
38 U.S.C.A. § 1151. 

2.  Entitlement to accrued benefits on the basis of due and 
unpaid pension benefits owed to the veteran as a result of 
unreimbursed medical expenses incurred by the veteran in 1995 
and 1996. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from April 1951 to April 
1956.  He died in March 1996 and the appellant is his 
surviving spouse and the appellant in this matter.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico 
(hereinafter RO).  

At the time of the veteran's death, claims for service 
connection for PTSD and an increased rating for a ganglion 
cyst of the left wrist were pending.  This fact was 
referenced by the appellant, but review of the record does 
not reveal that claims for service connection for PTSD and an 
increased rating for a ganglion cyst of the left wrist for 
accrued benefits purposes, apparently raised by the 
appellant, have been formally adjudicated by the RO.  In this 
regard, neither the July 2005 supplemental statement of the 
case (SSOC) nor any other adjudication of record, reflected 
reference to or a discussion of the legal criteria pertaining 
to claims for increased compensation for a cyst of the left 
wrist or a claim for service connection for PTSD.   As such, 
the issues of service connection for PTSD and an increased 
rating for a ganglion cyst for accrued benefits purposes are 
referred to the RO for a formal rating decision addressing 
these issues based on the pertinent evidence contained in the 
claims file at the time of the veteran's death, to include 
reports from a January 1996 VA examination resulting in a 
diagnosis of PTSD.  


FINDINGS OF FACT

1.  The only service connected disability at the time of the 
veteran's death was a ganglion cyst of the left wrist, rated 
noncompensable.   

2.  The veteran died in a VA hospital in March 1996 due to 
complications of bronchopneumonia. 

3.  Neither pneumonia nor a chronic pulmonary disorder was 
present in service; there is no competent evidence linking 
the pneumonia which led to the veteran's death to in-service 
symptomatology or pathology.  

4.  There is no competent medical evidence demonstrating that 
the veteran's death was the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault as a result of VA hospital 
treatment or the result of an event not reasonably 
foreseeable.

5.  At the time of the veteran's death, there were no unpaid 
VA pension benefits due him based on unreimbursed medical 
expenses incurred by the veteran in 1995 and 1996, nor was 
there a claim pending for additional VA benefits based on 
such medical expenses. 


CONCLUSIONS OF LAW

1.  A disability incurred or aggravated in service or 
otherwise related to service did not cause or contribute 
substantially or materially to the cause of the veteran's 
death, nor did the veteran's death result from negligent or 
otherwise improper VA treatment or an event not reasonably 
foreseeable.  38 U.S.C.A. §§ 1110, 1131, 1151, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312, 3.361 (2005).  

2.  The requirements for accrued benefits on the basis of due 
and unpaid pension benefits owed to the veteran as a result 
of unreimbursed medical expenses incurred by the veteran in 
1995 and 1996 have not been met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In March 2001 and October 2004 letters, the RO informed the 
appellant of the provisions of the VCAA.  More specifically, 
these letters notified the appellant that VA would make 
reasonable efforts to help her obtain necessary evidence with 
regard to her appeal but that she had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this appeal.  Further, VA 
notified the appellant of her opportunity to submit 
additional evidence to support her appeal, as she was told to 
provide any additional pertinent evidence or information she 
had pertaining to her claim.  Thus, she may be considered to 
have been advised of her duty to submit all pertinent 
evidence in her possession or notify VA of any missing 
evidence.  

In addition, the RO issued detailed statements of the case 
(SOCs) in March 2000 and November 2000, as well as the 
aforementioned SSOC in July 2005, in which the appellant and 
her representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the appellant's claims, and that the SOCs and 
SSOC issued by the RO clarified what evidence would be 
required to establish entitlement to the benefits sought.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the July 2005 SSOC contained the pertinent 
language from the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Thus, to the extent that the 
letters notifying her of the VCAA may not have technically 
informed the appellant of each element of the VCAA, the 
appellant was nonetheless properly notified of all the 
provisions of the VCAA by the July 2005 SSOC.  As to any 
deficiencies in the notice or assistance in connection with 
the claim for accrued benefits claim adjudicated below, the 
notice and duty to assist provisions are arguably 
inapplicable to this issue, as the outcome of the accrued 
benefits issue adjudicated herein is based on the law and not 
the evidence.  Mason v. Principi, 16 Vet. App. 129 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that VCAA 
notice may not have been provided to the claimant prior to 
the initial unfavorable AOJ decision that is the basis of 
this appeal, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  The claimant has not been prejudiced by 
the timing of the notice.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), regarding VA's duty to notify.  Not only 
has the claimant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the claimant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  It appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



A. Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover 
v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996). 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Under the provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2005).

Thus, for purposes of this section, a claimed disability is a 
qualifying additional disability if such disability was not 
the result of the veteran's willful misconduct and (1) the 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, and the proximate cause of the 
disability was due to either (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

Pertinent implementing regulations, codified at 38 C.F.R. 
§ 3.361, are as follows.

§ 3.361 - Benefits under 38 U.S.C. 1151(a) for 
additional disability or death due to hospital 
care, medical or surgical treatment, examination, 
training and rehabilitation services, or 
compensated work therapy program. 

(b)  Determining whether a veteran has an 
additional disability.  To determine whether a 
veteran has an additional disability, VA compares 
the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program 
upon which the claim is based to the veteran's 
condition after such care, treatment, examination, 
services, or program has stopped. VA considers each 
involved body part or system separately. 
 
(c)  Establishing the cause of additional 
disability or death.  Claims based on additional 
disability or death due to hospital care, medical 
or surgical treatment, or examination must meet the 
causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims 
based on additional disability or death due to 
training and rehabilitation services or compensated 
work therapy program must meet the causation 
requirements of paragraph (d)(3) of this section. 
 
(1)  Actual causation required.  To establish 
causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or 
death.  Merely showing that a veteran received 
care, treatment, or examination and that the 
veteran has an additional disability or died does 
not establish cause. 
 
(2)  Continuance or natural progress of a disease 
or injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or 
examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or 
injury proximately caused the continuance or 
natural progress.  The provision of training and 
rehabilitation services or CWT program cannot cause 
the continuance or natural progress of a disease or 
injury for which the services were provided. 
 
(3)  Veteran's failure to follow medical 
instructions.  Additional disability or death 
caused by a veteran's failure to follow properly 
given medical instructions is not caused by 
hospital care, medical or surgical treatment, or 
examination. 
 
(d)  Establishing the proximate cause of additional 
disability or death.  The proximate cause of 
disability or death is the action or event that 
directly caused the disability or death, as 
distinguished from a remote contributing cause. 
 
(1) Care, treatment, or examination.  To establish 
that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, 
medical or surgical treatment, or examination 
proximately caused a veteran's additional 
disability or death, it must be shown that the 
hospital care, medical or surgical treatment, or 
examination caused the veteran's additional 
disability or death (as explained in paragraph (c) 
of this section); and 
 
(i)  VA failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider; or 
 
(ii)  VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine 
whether there was informed consent, VA will 
consider whether the health care providers 
substantially complied with the requirements of § 
17.32 of this chapter.  Minor deviations from the 
requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  Consent 
may be express (i.e., given orally or in writing) 
or implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency 
situations. 
 
(2) Events not reasonably foreseeable.  Whether the 
proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined based 
on what a reasonable health care provider would 
have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether 
the risk of that event was the type of risk that a 
reasonable health care provider would have 
disclosed in connection with the informed consent 
procedures of § 17.32 of this chapter. 

With the above criteria in mind, the relevant evidence will 
be summarized.  The veteran was hospitalized at a VA medical 
facility in February 1996 after suffering from a fever and 
shortness of breath for several days.  During the 
hospitalization, he developed respiratory distress that 
required mechanical ventilation.  Chest X-rays demonstrated 
an infection with effusion requiring treatment with 
antibiotics.  He later developed a pneumothorax for which a 
surgical consult for a chest tube was requested.  However, he 
developed severe cardiorespiratory distress and expired, 
despite advanced life support measures, on March 4, 1996, 
before this could be accomplished.  The death certificate 
listed the immediate cause of death as bronchopneumonia with 
bilateral pleural effusion and pneumothorax as contributing 
causes of the veteran's death.  

At the time of the veteran's death, the only service 
connected disability was a ganglion cyst of the left wrist, 
rated noncompensable.  Review of the service medical records, 
including the April 1956 separation examination, reveals no 
evidence of treatment for pneumonia or any other chronic 
pulmonary disability.  The post-service evidence also does 
not reflect any medical evidence linking pneumonia or a 
pulmonary disability to service.  

Before applying the pertinent legal criteria to the facts 
summarized above, the Board notes that throughout the appeal, 
the appellant has not contended that the veteran's death was 
due to a service-connected disability or was otherwise 
related to service.  Indeed on her application for VA death 
benefits, VA Form 21-534, dated in March 1996, she 
specifically indicated that she was not claiming that the 
veteran's death was due to service.  Instead, and beginning 
with a statement received in April 2001 in direct response to 
the March 2001 letter notifying her of the VCAA referenced in 
the previous section, which informed her of the evidence 
necessary to establish entitlement to death benefits based on 
a theory that a disability incurred in service caused the 
veteran's death, the appellant contends that she is entitled 
to the benefits sought due to "malpractice" at the VA 
medical center where the veteran died.  This is tantamount to 
a contention that that entitlement to the benefits sought are 
warranted pursuant to the provisions of 38 U.S.C.A. § 1151.  

Despite the appellant's clear intent with respect to her 
claim as set forth above, the May 2001 rating decision and 
November 2001 SOC adjudicated the issue under the theory that 
the appellant was claiming entitlement to death benefits on 
the basis of a connection between the cause of the veteran's 
death and service.  A timely substantive appeal to these 
adjudications was subsequently received with the submission 
of a VA Form 9 in December 2001.  

Thereafter, by letter dated in October 2004 and rating 
decision in January 2005 which denied the appellant's claim 
under 38 U.S.C.A. § 1151, the veteran was informed of the 
legal criteria pertaining to claims under 38 U.S.C.A. § 1151 
and the evidence necessary to prevail under this theory of 
entitlement.  No further argument was received from the 
appellant following the January 2005 rating decision, but the 
July 2005 SSOC included a discussion of the provisions of 
38 U.S.C.A. § 1151.  In short, given the fact that a review 
of the record clearly reveals that, throughout the appeal 
period, entitlement to the death benefits sought is based on 
a theory of entitlement under 38 U.S.C.A. § 1151, and the 
fact that the RO has provided her with notice of the evidence 
necessary to prevail under this theory of entitlement, the 
Board concludes that despite some procedural irregularities 
in the development of her appeal as set forth above, the 
appellant will not be prejudiced by the adjudication of her 
1151 claim below.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

As noted above, there is no evidence in the service medical 
records of pneumonia or a chronic pulmonary disorder, and no 
post-service evidence linking the pulmonary disability which 
caused his death to service.  The appellant otherwise does 
not assert a connection between the cause of the veteran's 
death and service.  As such, entitlement to service 
connection for the cause of the veteran's death due to a 
disability incurred in service must be denied.  38 U.S.C.A. 
§ 1310(a); 38 C.F.R. § 3.312.   

As for entitlement to under 38 U.S.C.A. § 1151, the appellant 
has not made any specific allegations as to what treatment of 
the veteran by VA preceding his death was negligent or 
otherwise improper.  A review of the records from the 
veteran's VA hospitalization from February 1996 until his 
death on March 4, 1996, does not reveal any indication of 
negligent or improper treatment on the part of VA medical 
professionals, nor is there any competent evidence or medical 
opinion suggesting that additional disability or the death of 
the veteran was the result of VA medical care.  
The Board recognizes the appellant's sincere belief, and 
respects her right to offer her opinion in this regard, that 
the veteran's death was the result of negligent or otherwise 
improper treatment by VA.  However, she is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen, Espiritu, supra.  As 
such, the Board finds that the probative value of this 
positive evidence is outweighed by the negative evidence of 
record.  Therefore, the claim for entitlement to the benefits 
sought under the provisions of 38 U.S.C.A. § 1151 must be 
denied.  Gilbert, 1 Vet. App. at 49.

B. Accrued Benefits 
  
The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2005).  A consequence of the derivative nature of a 
surviving spouse's claim for entitlement to a veteran's 
accrued benefits is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to base his or her own application.  Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).  These provisions 
do not limit a survivor's recovery of accrued benefits to 
those benefits accrued in the two-year period immediately 
prior to a veteran's death.  Terry v. Principi, 367 F.3d 1291 
(Fed. Cir. 2004).  (Pursuant to the Veterans Benefits Act of 
2003, the law has been changed to eliminate the 2-year limit 
on payment of accrued benefits, but such only applies to 
deaths on or after December 16, 2003.)

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary' s death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4) (2005); Hayes v. Brown, 4 Vet. App. 353 (1993).

The record reveals that the veteran was in receipt of VA 
pension benefits prior to his death.  A veteran who meets the 
disability and wartime service requirements is paid the 
maximum rate of pension, reduced by the amount of his 
countable income. 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 
3.23 (2005).  Certain expenses, including unreimbursed 
medical expenses, may be deducted from countable annual 
income during the 12-month annualization period in which they 
were paid.  38 C.F.R. § 3.272 (2005).

It is the appellant's contention that she is entitlement to 
accrued benefits on the basis of due and unpaid pension 
benefits owed to the veteran as a result of unreimbursed 
medical expenses, not properly considered by the RO, incurred 
by the veteran in 1995 and 1996.  Review of the record does 
not reveal that the veteran had a claim pending for an 
adjustment of his pension award on the basis of unreimbursed 
medical expenses, not properly considered by the RO, incurred 
by him in 1995 and 1996.   

The evidence of record reflects that the veteran was paid all 
benefits to which he was entitled under existing ratings.  
Also, as the Federal Circuit noted, accrued benefits are a 
derivative benefit, and an essential requirement for an 
accrued benefits claim by a survivor is that the veteran had 
an outstanding claim for the VA benefit pending when he died.  
See Jones, supra.  In the present case, the veteran did not 
have a claim for an adjustment of his pension award on the 
basis of unreimbursed medical expenses, not properly 
considered by the RO, incurred by the him in 1995 and 1996.  
Thus, there can be no accrued benefits on this basis.  In 
short, the appellant has failed to state a claim upon which 
relief may be granted. The law, not the evidence, governs the 
outcome of this case, and as a matter of law the appellant's 
claim for accrued benefits based on unreimbursed medical 
expenses incurred by the veteran in 1995 and 1996 must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death, to include under the provisions of 
38 U.S.C.A. § 1151, is denied. 

Entitlement to accrued benefits on the basis of due and 
unpaid pension benefits owed to the veteran as a result of 
unreimbursed medical expenses incurred by the veteran in 1995 
and 1996 is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


